DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a borehole sonic logging tool for imaging and a method of practicing the borehole sonic logging tool, classified in CPC groups G01V1/46 and G01V2200/16.
Group II, claims 14-20, drawn to a method for processing a dipole-quadrupole signal, classified in CPC groups G01V1/50 and G01V1/284.
3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Group I drawn solely to a borehole sonic logging tool for imaging, and a method of practicing the borehole sonic logging tool, comprising: a transmitter configured to transmit a sonic waveform into a formation; and a receiver configured to record a reflected wave as waveform data, as claimed therein which is not present in the invention of Group II; while Group II drawn to a method for processing a dipole-quadrupole signal comprising the method steps of as inputting a sixteen component data set into an information handling system; decomposing the sixteen component data set to a four component data set with the information handling system; removing borehole guide waves from the four component data set with the information handling system; separating reflected waves as up going signals and down going signals; selecting a target azimuth of 0; rotating a dipole transmitter to face 0; rotating a quadrupole receiver to face 0; selecting a second azimuth to record horizontally-polarized shear waves; imaging a reflector from a formation; and displaying an image of the reflector, as claimed therein which is not present in the invention of Group I. Therefore, Group I and Group II are technologically distinct from each other, and there is nothing of record to show them to be obvious variants.
4.	In accordance with MPEP 812.01, as revised July 1996, because of the complexity of issues involved in the aforementioned two distinct inventions, no telephone call was made to the Applicant to receive an election.


Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864